DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in responsive to the Amendmend filed on 2/22/2021.

Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1, 10 and 16 are amended.
Response to Arguments
Applicant’s arguments filed in the amendment filed 2/22/2021 respect to amended claims have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-4, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger et al. (US 2004/0083204) “Dettinger”, in view of Davydok et al. (US 2012/0296889) “Davydok”.
Regarding Claim 1; Dettinger discloses a method of efficiently extracting large data sets from data stores, the method comprising:
receiving a query to be executed on a first view of one or more data sources, wherein one or more queries on the first view have been previously executed prior to receiving the query, and one or more previous result sets resulting from the one or more queries are stored separately from the one or more data sources (Dettinger: Fig. 3 -  receiving a query 314; Fig. 1; paragraph [0040] – data source 160 stores results from previously queries);
receiving a current result set from the one or more data sources that is responsive to the query, wherein the query is reformatted before the query is executed on the one or more data sources such that the result set does not overlap with the one or more previous result sets (Dettinger: Fig. 3; paragraphs [0049-0050] – subsequent query as a variation or modificationof a previous query “reformatted before the query is excuted’; if the query is destructive, the query is executed against databas 156 and store results to data source 160 ); and
Dettinger does not explicitly disclose generating a second view that combines the current result set and the one or more previous result sets, wherein the second view resolves changes in a schema of the one or data sources between when the one or more previous result sets were received and when the current result set is received. (Davydok: Fig. 3; paragraph [0023] – merging previous cached results and new results to provide the client a complete result set). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Dettinger to include the feature of Davydok. One would have been motivated to make this combination to include merging previous and current results to provide client a competed relatively fresh data as taught by Davydok.
Regarding Claim 2; Dettinger discloses receiving a first schema for the one or more data sources prior to receiving the one or more previous result sets (Dettinger: paragraph [0048] – initial query with according to database 156 schema).
Regarding Claim 3; Dettinger discloses receiving a second schema for the one or more data sources after receiving the one or more previous result sets (Dettinger: paragraphs [0039,0051] – query is modified according to the schema).
Regarding Claim 4; Dettinger discloses wherein generating the second view comprises: identifying a difference between the first schema and the second schema to generate code that creates one or more data tables that are referenced by the second view (Dettinger: Fig. 1; paragraph [0040]  – data structures containing results from a previously executed query or queries. For convenience, these data structures will be referred to herein as temporary tables 162).
Regarding claims 10-11 and 16-17; note the rejection of claims 1-4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 4-7, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger et al. (US 2004/0083204) “Dettinger”, in view of Davydok et al. (US 2012/0296889) “Davydok”, and further in view of Owen et al. (US 10,223,076) “Owen”.
Regarding Claim 5; Dettinger and Davydok do not explicitly disclose wherein the current result set reorders columns that are in the one or more previous result sets. However, Owen discloses wherein the current result set reorders columns that are in the one or more previous result sets (Owen: Fig. 2U; col. 21, lines 13-40 – In the examples shown in FIG. 2U, manipulations 1202 applicable to data sets can include, but not limited to, sort, filter, insert row or column, delete row or column, modify value, transpose, or column reordering. For each type of manipulation, the code generator 251 determines the corresponding implementation code 1204 for use in generating code that represents the manipulation(s) applied to the data set). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Dettinger and Davydok to include the feature of Own. One would have been motivated to make this combination to include a method may include receiving an indication that the output has been modified through one or more manipulations, and generating code that represents modifications to the output, such that executing the code with the program code generates the output that has been modified as taught by Owen (Abs.).
Regarding Claim 6; Owen further discloses wherein the current result set adds an additional column that was not part of the one or more previous result sets (Owen: Fig. 2U; col. 21, lines 13-40 – In the examples shown in FIG. 2U, manipulations 1202 applicable to data sets can include, but not limited to, sort, filter, insert row or column, delete row or column, modify value, transpose, or column reordering. For each type of manipulation, the code generator 251 determines the corresponding implementation code 1204 for use in generating code that represents the manipulation(s) applied to the data set). Motivation to combine is as same as claim 5.
Regarding Claim 7; Owen further discloses wherein the second view does not include the additional column (Owen: Fig. 2U; col. 21, lines 13-40 – In the examples shown in FIG. 2U, manipulations 1202 applicable to data sets can include, but not limited to, sort, filter, insert row or column, delete row or column, modify value, transpose, or column reordering. For each type of manipulation, the code generator 251 determines the corresponding implementation code 1204 for use in generating code that represents the manipulation(s) applied to the data set). Motivation to combine is as same as claim 5.
Regarding claims 12-13 and 18-19; note the rejection of claims 5-7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dettinger et al. (US 2004/0083204) “Dettinger”, in view of Davydok et al. (US 2012/0296889) “Davydok”, and further in view of Chidambaran et al. (US 2008/0098173) “Chidambaran”.
Regarding Claim 8; Dettinger and Davydok do not explicitly disclose identifying the one or more previous result sets from among a plurality of previous result sets using an identifier for the first view. However, Chidambaram discloses identifying the one or more previous result sets from among a plurality of previous result sets using an identifier for the first view (Chidambaram: paragraphs [0032,0055] – cached result sets can be identified by their unique identifiers). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Dettinger and Davydok to include the feature of Chidambaran. One would have been motivated to make this combination to differentiate result sets, each result set is assigned a unique identifier by databse server as taught by Chidambaran.
Claims 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger et al. (US 2004/0083204) “Dettinger”, in view of Davydok et al. (US 2012/0296889) “Davydok”, in view of Chidambaran et al. (US 2008/0098173) “Chidambaran”, and further in view of Beavin et al. (US 2018/0285415) “Beavin”.
Regarding Claim 9; Dettinger, Davydok and Chidambaran do not explicilty disclose identifying the one or more previous result sets from among a plurality of previous result sets by grouping batches of result sets with same column headers. However, Beavin discloses identifying the one or more previous result sets from among a plurality of previous result sets by grouping batches of result sets with same column headers (Beavin: Fig. 2A – grouping two tables using column C1). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Dettinger, Davydok and 
Regarding claims 15 and 20; note the rejection of claims 8-9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.













Conclusion
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/


/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153